DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 06/08/2020, 09/01/2020 and 06/11/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Notice of Allowability. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant application has been amended as follows:
	Claim 23, third line: “the” has been deleted and –an-- inserted in its stead. 
 
Examiner’s Comment
	The above Examiner’s amendment is provided to address an obvious antecedent basis issue concerning “the injection nozzle” as recited in independent claim 23. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Goode et al (US 6391986 B1) is cited as pertinent in teaching improved control of polymer resin morphology as a result of spraying droplets containing at least about 95 percent solids, which contain a catalyst, a cocatalyst, and other additives into one or more fluidized bed reactors (col. 17, line 58 et seq.).   The citation does not teach controlling polymer morphology in an olefin polymerization by controlling the feed temperature and/or the feed flow rate through a feed injection nozzle in accordance with the present invention.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Pending claims 23-26 are deemed to distinguish over the closest prior art to Terry et al (US 2011/0040048 A1).  
Applicants claim a method for controlling polymer morphology in olefin polymerization, comprising:
flowing a catalyst through a first concentric flow path of the injection nozzle having two or more concentric flow paths and into a fluidized bed disposed within a reactor;

contacting the first amount of feed with the catalyst within the fluidized bed at conditions
sufficient to produce a polyolefin having a first size distribution;
flowing a second amount of the catalyst through the first concentric flow path and into
the fluidized bed;
flowing a second amount of feed comprising one or more olefins, one or more inert fluids, or a combination thereof through the second concentric flow path at a second flow rate and a second temperature and into the fluidized bed; and
contacting the second amount of feed with the catalyst within the fluidized bed at conditions sufficient to produce a polyolefin having a second size distribution, wherein the first size distribution is different from the second size distribution, wherein the first temperature is different from the second temperature and/or the first flow rate is different from the second flow rate.
(Claim 23)
Terry et al is directed to a method for preventing catalyst agglomeration based on production rate changes.  In one disclosed embodiment, the method comprises: polymerizing one or more olefins within a reactor having one or more injection tubes in fluid communication therewith, at least one of the one or more injection tubes having two or more concentric flow paths; flowing a catalyst through a first concentric flow path of the injection tube into the reactor; flowing one or more monomers through a second concentric flow path of the injection tube into the reactor; measuring rate of heat removal within the reactor; and adjusting the one or more monomers flow through the injection tube in response to the rate of heat removal in the reactor (para [0015]).  Terry et al thus teach to vary monomer(s) flow through an injection tube in response to the measured rate of heat removal within a reactor, in particular a fluidized bed reactor (Fig. 2).  However, Terry et al fail to teach or suggest that polymer morphology can be controlled to produce polyolefin having a first size distribution and polyolefin having a second size distribution, wherein the first size distribution is different from the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Clams 23-26 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



/FMTeskin/03-24-22